DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 3-11, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (JP 10-216902A, cited in IDS filed 10/31/19) in view of Naruse et al (JP 2001-18035A, cited in IDS filed 10/31/19).
Regarding claim 1, Noguchi teaches a flaskless molding machine forming a flaskless upper mold and lower mold, comprising:
an upper flask (upper frame body 2);
a lower flask (lower frame body 3) disposed below the upper flask (drawing 1) and capable of clamping a match plate (match plate 1) with the upper flask (drawing 1, match plate 1 clamped between upper frame body 2 and lower frame body 3);
an upper sand tank (blow head 4) disposed above the upper flask (drawing 1, blow head 4 is above the upper frame body 2), communicating with a compressed air source (air ejection mechanism 12 would be connected to a compressed air source, paragraph [0008]), being open at a lower end thereof (drawing 1, blow head 4 opens at lower end), and internally storing mold sand;
an upper plate (drawing 1, see plate between frame body 2 and blow head 4 with openings) attached to a lower end of the upper sand tank (drawing 1), with at least one supply port being formed in the upper plate (drawing 1, see plate between frame body 2 and blow head 4 with openings), the supply port allowing the upper sand tank to communicate with an inside of the upper flask;
a first lower sand tank (drawing 1, bent cylinder 25) communicating with a compressed air source (air supply mechanism 32 would be connected to a compressed air source (not shown in drawings, paragraph [0009])), internally storing mold sand, and having a first communication port 
a second lower sand tank (blow head 5) disposed below the lower flask (drawing 1, blow head 5 is below the lower frame body 3), being open at an upper end thereof (drawing 1, blow head 5 is open at the upper end), having a second communication port (drawing 1, see port blocked by slide gate 30 and in communication with port of bent cylinder 25) capable of communicating with the first communication port of the first lower sand tank (drawing 1, see port of bent cylinder 25), and storing the mold sand supplied from the first lower sand tank and to be supplied into the lower flask;
a lower plate (drawing 1, see plate between frame body 3 and blow head 5 with openings) attached to an upper end of the second lower sand tank (drawing 1), with at least one supply port being formed in the lower plate (drawing 1, see plate between frame body 3 and blow head 5 with openings), the supply port allowing the second lower stand tank to communicate with an inside of the lower flask.
Noguchi is quiet to at least one pressure detector detecting a pressure of at least one tank among the upper sand tank, the first lower sand tank and the second lower sand tank; and a control unit connected to the pressure detector and obtaining a detection result of the at least one pressure detector.
Naruse et al teaches blowing molding sand in an upper and lower molding flask simultaneously (paragraph [0001]).  Naruse et al recognizes a problem in the prior art, such as clogging of the vent plugs with casting sand (paragraph [0003]).  Naruse et al teaches using pressure sensors 4A, 5A, and 16 to continuously measure the internal air pressure and output the result to a microcomputer (paragraph [0009]), which is electrically connected so as to control a pressure control valve leading to the compressed air ejection mechanisms 10 (paragraph [0009]).  If comparison calculation shows the filling time and maximum value ΔP is out of a permissible range, compressed air ejection mechanisms are 
It would have been obvious to one of ordinary skill in the art to include the teachings of Naruse et al, such as pressure sensors and a microcomputer to detect for, and clear, clogged sand in the vent plugs.

Regarding claim 3, the combination teaches the upper sand tank includes a storage chamber storing the mold sand (Noguchi, interior of blow head 4), and at least one supply chamber provided on a side of the storage chamber (Noguchi, paragraph [0008], drawing 2, hollow chamber 16 of the upper air ejection mechanism 12) and communicating with the compressed air source (Noguchi, drawing 2, note the inlet port, would be supplied by an air source, paragraph [0008]), and the at least one pressure detector detects a pressure of the at least one supply chamber of the upper sand tank (Naruse, pressure detector 4A, would have been obvious to include pressure detectors in said supply chamber so as to determine abnormalities in pressure corresponding to clogged sand).


Regarding claim 4, the combination teaches the at least one supply chamber of the upper sand tank includes a first supply chamber (drawing 2, chamber 17) disposed nearer to an upper end than a center of the upper sand tank (drawing 1-2, note position of air ejection mechanism 14), and a second supply chamber (drawing 2, chamber 16) disposed nearer to a lower end than the center of the upper sand tank (drawing 1-2, note position of air ejection mechanism 12), and the at least one pressure detector includes a first pressure detector detecting a pressure of the first supply chamber, and a second pressure detector detecting a pressure of the second supply chamber (Naruse et al, pressure 

Regarding claim 5, the combination teaches wherein the storage chamber of the upper sand tank includes, on an inner surface thereof, a first permeation member having a plurality of pores allowing compressed air to pass (Noguchi, drawings 1-2, note the wall of the blow head 4 has through-holes 18,19), and the at least one supply chamber of the upper sand tank communicates with the storage chamber of the upper sand tank via the first permeation member (drawings 1-2, the chambers 16,17 communicate with the interior of blow head 4 via the through-holes).

Regarding claim 6, the combination teaches the first lower sand tank includes a storage chamber storing the mold sand (Noguchi, cylinder 27 and interior of bent cylinders 24, 25 construed as first lower sand tank), and at least one supply chamber provided on a side of the storage chamber and communicating with the compressed air source (Noguchi, cylinder 23 communicates to air source via port 23a (paragraph [0009]) and chambers 31,32 communicate to air source via the port shown in drawing 1, paragraph [0009]), and the at least one pressure detector detects a pressure of the at least one supply chamber of the first lower sand tank (Naruse, pressure detector, would have been obvious to include pressure detectors in said supply chambers so as to determine abnormalities in pressure corresponding to clogged sand).

Regarding claim 7, the combination teaches the at least one supply chamber of the first lower sand tank includes a third supply chamber disposed at a center of the first lower sand tank (Noguchi, drawing 1, cylinder 23 including port 23a), a fourth supply chamber disposed nearer to an upper end than the center of the first lower sand tank (Noguchi, drawing 1, air supply mechanism 31), and a fifth 

Regarding claim 8, Noguchi is quiet to the storage chamber of the first lower sand tank includes, on an inner surface thereof, a second permeation member having a plurality of pores allowing compressed air to pass, and the third supply chamber and the fourth supply chamber communicate with the storage chamber of the first lower sand tank via the second permeation member.  However, Noguchi teaches the use of through-holes in the inner surface of the blow heads to communicate with the supply chambers for blowing sand.  It would have been obvious to one of ordinary skill in the art to modify the storage chamber of the first lower sand tank to include an inner surface having through-holes to allow the compressed air to pass so as to pressurize the sand.

Regarding claim 9, the combination teaches the fifth supply chamber is disposed at a curved lower end of the first lower sand tank (Noguchi, drawing 1, air supply mechanism 32 at a curved lower end), and communicates with the storage chamber of the first lower sand tank via a plurality of ventholes (would have been obvious to include ventholes so as to pass the air from the supply chamber 32 into the interior of sand tank 25).



Regarding claim 11, the combination teaches the at least one supply chamber of the second lower sand tank communicates with the storage chamber of the second lower sand tank via a plurality of ventholes (Noguchi, drawing 2, through-holes 18,19).

	Regarding claim 19, the combination teaches at least one control valve openable and closable according to a control signal is provided between each of the upper sand tank, the first lower sand tank and the second lower sand tank, and the compressed air source (Naruse et al, paragraph [0008], pressure control valves (not shown), paragraph [0009], control valve 17), and the control unit outputs the control signal to the at least one control valve, based on the detection result of the at least one pressure detector (Naruse et al, paragraph [0009], pressure sensors output result to microcomputer, microcomputer electrically connected so as to control a pressure control valve leading to the compressed air ejection mechanisms).

	Regarding claim 20, the combination teaches when air is discharged from the upper sand tank, the first lower sand tank and the second lower sand tank, the control unit outputs the control signal in such a way as to open the at least one control valve, based on the detection result of the at least one 

	Regarding claim 21, the combination teaches wherein when air is discharged from the upper sand tank, the first lower sand tank and the second lower sand tank, and the pressure detected by the at least one pressure detector is not equal to or less than a predetermined threshold, the control unit outputs warning information (functional limitation, MPEP 2114(I) and (II), Naruse et al discloses the microcomputer capable of displaying a warning (paragraph [0013])).

	Regarding claim 22, the combination teaches a control valve corresponding to the upper sand tank and a control valve corresponding to the first lower sand tank (Naruse et al, paragraph [0008], paragraph [0009], control valve 17).
	The combination is quiet to the location of the control valve.  However, it would have been obvious to position the control valves to be on the sides of the corresponding tanks, as shifting the position of the valves would not have modified the operation of the device.  See MPEP 2144.04(VI)(C).  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

	Regarding claim 23, the combination teaches wherein in an aeration process, when a maximum pressure detected by the pressure detector in a predetermined aeration time period does not reach a predetermined threshold, the control unit extends the aeration time period, and when the maximum pressure detected by the at least one pressure detector does not reach the predetermined threshold .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as modified by Naruse et al as applied to claim 1 above, and further in view of Murata (US 5,246,058).
Regarding claim 2, the combination teaches a drive unit moving the second lower sand tank in a vertical direction, and allowing the upper plate and the lower plate to perform squeezing (Noguchi, drawing 1, paragraph [0007], cylinder 11).
The combination is quiet to an adjustment drive unit moving the first lower sand tank in the vertical direction.
	Murata discloses a flaskless molding machine, where the cope (11) and drag (8) are moved into place (fig 4), and a blow head (50) supported on a rail (47) and is reciprocated by a drive means (col 4 lines 5-30) so as to position the blow head and its ports (49) in relation to the charging ports (fig 3-4).
	It would have been obvious to one of ordinary skill in the art to modify the combination to further include a rail and drive means for supporting the first lower sand tank so as to be movable in a vertical direction, so as to assemble the apparatus of Noguchi and position the sand tank and its ports in alignment with the blow heads and their ports.  Note that the rail would be arranged vertically in the combination, as the charging port of the blow head of Noguchi is arranged vertically and would be vertically offset from the discharging port of the sand tank when the blow head is raised by the cylinder 10.

Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as modified by Naruse et al as applied to claims 1, 5, and 8 above, and further in view of Hirata et al (US 2004/0206472).
Regarding claim 12, the combination is quiet to a display unit connected to the control unit and displaying a detection result of the at least one pressure detector.
Hirata et al teaches a monitor system for monitoring a molding machine (abstract) wherein the system can receive and send data on the molding of the molding machine via a communication network (paragraph [0001]).  Hirata et al teaches at least one sensor for detecting an attribute, a local unit connected to the sensor and a communication network, a remote unit connected to the communication network, and displaying values on the attribute, analyzing the attribute, and displaying the results of the analysis (paragraph [0007]).  The attributes include pneumatic pressure of the auxiliary air injected from above into the sand hopper and the pressure of the air in the flask or the filling frame (paragraph [0009]).
It would have been obvious to one of ordinary skill in the art to include a monitoring system, such as that disclosed in Hirata et al which detects attributes such as pressure and displays said attributes, so as to monitor the status of the operation of the elements of the molding machine to ensure they are functioning well (Hirata et al, paragraph [0004-0005]) as well as monitoring via a remote unit (paragraph [0006]).

Regarding claim 13, the combination teaches the control unit causes the display unit to display, as the detection result, a graph indicating a relationship between a pressure and a time (functional limitation, MPEP 2114(I) and (II), note that the combination suggests doing so, as Hirata et al’s computer is provided with software that graphs out the detected pressures (paragraph [0055]), which is shown as 

Regarding claim 14, the combination teaches the control unit causes the display unit to display a setting screen for setting an aeration setting pressure and a time (functional limitation, MPEP 2114(I) and (II), note that the combination suggests doing so, as Hirata et al discloses in paragraph [0082-0084] a display screen showing detected values, analyzed results, as well as allowing for settings on the attributes to be changed automatically or by any direct command).

Regarding claim 15, the combination teaches a storage unit storing a detection result of the at least one pressure detector (Hirata et al, paragraph [0054], paragraph [0081], external memory or storage), and the control unit causes the display unit to display the detection result stored in the storage unit, and a detection result detected this time, in a manner allowing comparison (functional limitation, MPEP 2114(I) and (II), note data on good molds is memorized (paragraph [0083]), data detected displayed on screen as well as data analyzed (paragraph [0082]), data checked to see within allowable limits (paragraph [0083]), also see paragraph [0103], display means for displaying the data of the first and second memory means).

Regarding claim 16, the combination teaches the control unit includes a communication unit transmitting a detection result of the at least one pressure detector via a communication network (Hirata et al, paragraph [0055], modem as means to access a communication network).

Regarding claim 17, the combination teaches a display unit connected to the control unit and displaying the detection result of the at least one pressure detector (Hirata et al, paragraph [0057], 

Regarding claim 18, the combination teaches a display unit connected to the control unit and displaying the detection result of the at least one pressure detector (Hirata et al, paragraph [0057], display attributes, fig 2 includes air pressure), wherein the control unit causes the display unit to display the pressure detected by the third pressure detector or the fourth pressure detector, and a preset threshold, in a manner allowing comparison (functional limitation, MPEP 2114(I) and (II), note combination with Naruse et al for detecting pressure by a third or fourth detector, Hirata et al’s attributes are displayed on the screen (paragraph [0057]) and the data can be checked to see if they are within allowable limits, paragraph [0025]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,906,092 in view of Naruse et al (JP 2001-018035 A, cited in IDS filed 10/31/19). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the combined teachings of US 10,906,092 and Naruse et al teach or suggest all the limitations of the claims.

Naruse et al teaches blowing molding sand in an upper and lower molding flask simultaneously (paragraph [0001]).  Naruse et al teaches using pressure sensors 4A, 5A, and 16 to continuously measure the internal air pressure and output the result to a microcomputer (paragraph [0009]), which is electrically connected so as to control a pressure control valve leading to the compressed air ejection mechanisms 10 (paragraph [0009]).  If comparison calculation shows the filling time and maximum value ΔP is out of a permissible range, compressed air ejection mechanisms are switched to a pressure control valve to allow compressed air at a higher pressure than usual to be blown into the head to eject clogged sand from the vent plugs (paragraph [0012]).
It would have been obvious to one of ordinary skill in the art to claim pressure sensors and a microcomputer so as to detect and clear clogged sand in the vents of the air injection mechanisms of a flaskless molding machine.

Claims 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,906,092 in view of Naruse et al and Hirata et al (US 2004/0206472).
Although the claims at issue are not identical, they are not patentably distinct from each other because the combined teachings of US 10,906,092, Naruse et al, and Hirata et al teach or suggest all the limitations of the claims.
US 10,906,092 differs from the instant application in that is fails to claim at least one pressure detector and a display for displaying the results.  Note the teachings of Naruse et al above for the teachings of a pressure detector.  The combination fails to disclose a display for displaying the detected results.

It would have been obvious to one of ordinary skill in the art to claim a monitoring system, such as that disclosed in Hirata et al which detects attributes such as pressure and displays said attributes, so as to monitor the status of the operation of the elements of the molding machine to ensure they are functioning well (Hirata et al, paragraph [0004-0005]) as well as monitoring via a remote unit (paragraph [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Amano et al (US 2002/0157802) teaches a monitoring system for remotely monitoring the operation of a molding apparatus (abstract) including a local unit and a communication network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735